Name: Commission Implementing Directive 2014/20/EU of 6Ã February 2014 determining Union grades of basic and certified seed potatoes, and the conditions and designations applicable to such grades Text with EEA relevance
 Type: Directive_IMPL
 Subject Matter: marketing;  plant product;  agricultural policy;  consumption
 Date Published: 2014-02-07

 7.2.2014 EN Official Journal of the European Union L 38/32 COMMISSION IMPLEMENTING DIRECTIVE 2014/20/EU of 6 February 2014 determining Union grades of basic and certified seed potatoes, and the conditions and designations applicable to such grades (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes (1), and in particular the first subparagraph of Article 3(3) thereof, Whereas: (1) Commission Directive 93/17/EEC (2) introduced rules concerning Union grades of basic seed potatoes. (2) Rapid technical and scientific developments in seed potato production systems and increased trade with seed potatoes in the internal market make it desirable that those rules are adapted. In view of the developments of the sector, such rules should also apply to certified seed potatoes. (3) Those rules should concern the designation of uniform Union grade names. They should also include conditions for the placing on the market of seed potatoes and lots of seed potatoes as any of the respective Union grades. Those conditions should concern, as appropriate, the presence of pests, potatoes belonging to other varieties, and potatoes with blemishes, shrivelling, soil or extraneous matter. (4) The requirement that the growing plant is raised in a production ground where three years have elapsed since potatoes were last grown, and that it is subject to a least two official inspections, is no longer necessary in view of the more stringent requirements for the Union grades set out in this Directive. (5) Since the adoption of Directive 2002/56/EC, scientific knowledge has developed concerning the link between the number of generations and the level of presence of pests of seed potatoes. Limiting the number of generations is a necessary way of mitigating the phytosanitary risk posed by pests in latent form. That limitation is necessary for the mitigation of that risk, and no other less stringent measures are available to replace it. Experience has shown that for the Union grades S, SE and E maximum numbers of generations should be allowed for each of those Union grades. In order to ensure compliance with the substantive requirements, those requirements should only be considered to be fulfilled on the basis of an official inspection. (6) Directive 93/17/EEC should therefore be repealed. (7) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Union grades of basic seed potatoes 1. Member States shall ensure that basic seed potatoes may be marketed as Union grade S if they fulfil the following conditions: (a) the potatoes have been found by official inspection to fulfil the conditions, as set out in point (1)(a) of Annex I; and (b) their lots have been found by official inspection to fulfil the conditions, as set out in point (1)(b) of that Annex. 2. Member States shall ensure that basic seed potatoes may be marketed as Union grade SE if they fulfil the following conditions: (a) the potatoes have been found by official inspection to fulfil the conditions, as set out in point (2)(a) of Annex I; and (b) their lots have been found by official inspection to fulfil the conditions, as set out in point (2)(b) of that Annex. 3. Member States shall ensure that basic seed potatoes may be marketed as Union grade E if they fulfil the following conditions: (a) the potatoes have been found by official inspection to fulfil the conditions, as set out in point 3(a) of Annex I; and (b) their lots have been found by official inspection to fulfil the conditions, as set out in point (3)(b) of that Annex. Article 2 Union grades of certified seed potatoes 1. Member States shall ensure that certified seed potatoes may be marketed as Union grade A if they fulfil the following conditions: (a) the potatoes have been found by official inspection to fulfil the conditions, as set out in point (1)(a) of Annex II; and (b) their lots have been found by official inspection to fulfil the conditions, as set out in point (1)(b) of that Annex. 2. Member States shall ensure that certified seed potatoes may be marketed as Union grade B if they fulfil the following conditions: (a) the potatoes have been found by official inspection to fulfil the conditions, as set out in point (2)(a) of Annex II; and (b) their lots have been found by official inspection to fulfil the conditions, as set out in point (2)(b) of that Annex. Article 3 Information to the Commission Member States shall inform the Commission of the extent to which they apply the respective Union grades in certifying their own production. Article 4 Transposition 1. Member States shall adopt and publish, by 31 December 2015 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 January 2016. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 Repeal Directive 93/17/EEC is repealed with effect from 1 January 2016. Article 6 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 7 Addressees This Directive is addressed to the Member States. Done at Brussels, 6 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 193, 20.7.2002, p. 60. (2) Commission Directive 93/17/EEC of 30 March 1993 determining Community grades of basic seed potatoes, together with the conditions and designations applicable to such grades (OJ L 106, 30.4.1993, p. 7). ANNEX I Conditions for basic seed potatoes (1) The conditions for basic seed potatoes of Union grade S shall be as follows: (a) conditions concerning seed potatoes: (i) the number of plants not breeding true to the variety and the number of plants of a different variety shall, together, not exceed 0,1 %; (ii) the number of growing plants affected by blackleg shall not exceed 0,1 %; (iii) in the direct progeny, the number of plants with symptoms of virus infection shall not exceed 1,0 %; (iv) the number of growing plants with mosaic symptoms and the number of plants with symptoms caused by leaf roll virus shall, together, not exceed 0,2 %; (v) the number of generations, including pre-basic in the field and basic generations, shall be restricted to five; (vi) if the generation is not indicated on the official label, the potatoes concerned shall be considered as belonging to the fifth generation; (b) tolerances applicable to lots, as regards the following impurities, blemishes and diseases: (i) seed potatoes affected by rots, other than ring rot or brown rot, shall not exceed 0,5 % by mass, of which seed potatoes affected by wet rot shall not exceed 0,2 % by mass; (ii) seed potatoes affected by black scurf over more than 10 % of their surface shall not exceed 5,0 % by mass; (iii) seed potatoes affected by common scab over more than one third of their surface shall not exceed 5,0 % by mass; (iv) seed potatoes affected by powdery scab over more than 10 % of their surface shall not exceed 3,0 % by mass; (v) shrivelled tubers due to excessive dehydration or dehydration caused by silver scurf shall not exceed 1,0 % by mass; (vi) seed potatoes with external blemishes, including misshapen or damaged tubers, shall not exceed 3,0 % by mass; (vii) presence of earth and extraneous matter shall not exceed 1,0 % by mass; (viii) the total percentage of seed potatoes covered by tolerances, as referred to in points (i) to (vi), shall not exceed 6,0 % by mass. (2) The conditions for basic seed potatoes of Union grade SE shall be as follows: (a) conditions concerning seed potatoes: (i) the number of plants not breeding true to the variety and the number of plants of a different variety shall, together, not exceed 0,1 %; (ii) the number of growing plants affected by blackleg shall not exceed 0,5 %; (iii) in the direct progeny the number of plants with symptoms of virus infection shall not exceed 2,0 %; (iv) the number of growing plants with mosaic symptoms or symptoms caused by leaf roll virus shall not exceed 0,5 %; (v) the number of generations, including pre-basic in the field and basic generations, shall be restricted to six; (vi) if the generation is not indicated on the official label, the potatoes concerned shall be considered as belonging to the sixth generation; (b) tolerances applicable to lots, as regards the following impurities, blemishes and diseases: (i) seed potatoes affected by rots, other than ring rot or brown rot, shall not exceed 0,5 % by mass, of which seed potatoes affected by wet rot shall not exceed 0,2 % by mass; (ii) seed potatoes affected by black scurf over more than 10 % of their surface shall not exceed 5,0 % by mass; (iii) seed potatoes affected by common scab over more than one third of their surface shall not exceed 5,0 % by mass; (iv) seed potatoes affected by powdery scab over more than 10 % of their surface shall not exceed 3,0 % by mass; (v) shrivelled tubers due to excessive dehydration or dehydration caused by silver scurf shall not exceed 1,0 % by mass; (vi) seed potatoes with external blemishes, including misshapen or damaged tubers, shall not exceed 3,0 % by mass; (vii) presence of earth and extraneous matter shall not exceed 1,0 % by mass; (viii) the total percentage of seed potatoes covered by tolerances, as referred to in points (i) to (vi), shall not exceed 6,0 % by mass. (3) The conditions for basic seed potatoes of Union grade E shall be as follows: (a) conditions concerning seed potatoes: (i) the number of growing plants not breeding true to the variety and the number of plants of a different variety shall, together, not exceed 0,1 %; (ii) the number of growing plants affected by blackleg shall not exceed 1,0 %; (iii) in the direct progeny the number of plants with symptoms of virus infection shall not exceed 4,0 %; (iv) the number of growing plants with mosaic symptoms or symptoms caused by leaf roll virus shall not exceed 0,8 %; (v) the number of generations, including pre-basic in the field and basic generations, shall be restricted to seven; (vi) if the generation is not indicated on the official label, the potatoes concerned shall be considered as belonging to the seventh generation; (b) tolerances applicable to lots, as regards the following impurities, blemishes and diseases: (i) seed potatoes affected by rots, other than ring rot or brown rot, shall not exceed 0,5 % by mass, of which seed potatoes affected by wet rot shall not exceed 0,2 % by mass; (ii) seed potatoes affected by black scurf over more than 10 % of their surface shall not exceed 5,0 % by mass; (iii) seed potatoes affected by common scab over more than one third of their surface shall not exceed 5,0 % by mass; (iv) seed potatoes affected by powdery scab over more than 10 % of their surface shall not exceed 3,0 % by mass; (v) shrivelled tubers due to excessive dehydration or dehydration caused by silver scurf shall not exceed 1,0 % by mass; (vi) seed potatoes with external blemishes, including misshapen or damaged tubers, shall not exceed 3,0 % by mass; (vii) presence of earth and extraneous matter shall not exceed 1,0 % by mass; (viii) the total percentage of seed potatoes covered by tolerances, as referred to in points (i) to (vi), shall not exceed 6,0 % by mass. ANNEX II Minimum Conditions for certified seed potatoes (1) The conditions for certified seed potatoes of Union grade A shall be as follows: (a) conditions concerning seed potatoes: (i) the number of plants not breeding true to the variety and the number of plants of a different variety shall, together, not exceed 0,2 %; (ii) the number of growing plants affected by blackleg shall not exceed 2,0 %; (iii) in the direct progeny the number of plants with symptoms of virus infection shall not exceed 8,0 %; (iv) the number of growing plants with mosaic symptoms or symptoms caused by leaf roll virus shall not exceed 2,0 %; (b) tolerances applicable to lots, as regards the following impurities, blemishes and diseases: (i) seed potatoes affected by rots, other than ring rot or brown rot, shall not exceed 0,5 % by mass, of which seed potatoes affected by wet rot shall not exceed 0,2 % by mass; (ii) seed potatoes affected by black scurf over more than 10 % of their surface shall not exceed 5,0 % by mass; (iii) seed potatoes affected by common scab over more than one third of their surface shall not exceed 5,0 % by mass; (iv) seed potatoes affected by powdery scab over more than 10 % of their surface shall not exceed 3,0 % by mass; (v) shrivelled tubers due to excessive dehydration or dehydration caused by silver scurf shall not exceed 1,0 % by mass; (vi) seed potatoes with external blemishes, including misshapen or damaged tubers, shall not exceed 3,0 % by mass; (vii) presence of earth and extraneous matter shall not exceed 2,0 % by mass; (viii) the total percentage of seed potatoes covered by tolerances, as referred to in points (i) to (vi), shall not exceed 8,0 % by mass. (2) The conditions for certified seed potatoes of Union grade B shall be as follows: (a) conditions concerning seed potatoes: (i) the number of plants not breeding true to the variety and the number of plants of a different variety shall, together, not exceed 0,5 %; (ii) the number of growing plants affected by blackleg shall not exceed 4,0 %; (iii) in the direct progeny the number of plants with symptoms of virus infection shall not exceed 10,0 %; (iv) the number of growing plants with mosaic symptoms or symptoms caused by leaf roll virus shall not exceed 6,0 %; (b) tolerances applicable to lots, as regards the following impurities, blemishes and diseases: (i) seed potatoes affected by rots, other than ring rot or brown rot, shall not exceed 0,5 % by mass, of which seed potatoes affected by wet rot shall not exceed 0,2 % by mass; (ii) seed potatoes affected by black scurf over more than 10 % of their surface shall not exceed 5,0 % by mass; (iii) seed potatoes affected by common scab over more than one third of their surface shall not exceed 5,0 % by mass; (iv) seed potatoes affected by powdery scab over more than 10 % of their surface shall not exceed 3,0 % by mass; (v) shrivelled tubers due to excessive dehydration or dehydration caused by silver scurf shall not exceed 1,0 % by mass; (vi) seed potatoes with external blemishes, including misshapen or damaged tubers, shall not exceed 3,0 % by mass; (vii) presence of earth and extraneous matter shall not exceed 2,0 % by mass; (viii) the total percentage of seed potatoes covered by tolerances, as referred to in points (i) to (vi), shall not exceed 8,0 % by mass.